Per Curiam. Appellant Alvin Williams has appealed a criminal conviction to this Court. He filed his brief with the Clerk’s Office on December 27, 1995. The State’s brief was thus due on January 26, 1996. The Attorney General has not filed a brief and has not sought or obtained an extension of time for filing the State’s brief. The only record of any activity on the Attorney General’s part is our Clerk’s record showing that the Attorney General checked out the record on February 12, 1996.  If the Attorney General does not submit a brief before the close of business on May 24, 1996, the case will be submitted for decision solely upon the appellant’s brief. DUDLEY, J., not participating.